Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Maintenance Fees
Patent Owner is reminded of the requirement to pay all applicable maintenance fees on the original patent, MPEP 1415.01.   US 10,076,562 (15/490,261) was filed 4/18/70 and issued 9/18/18.  The 3.5 year maintenance fee is nearly due.
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,076,562 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claim Amendments in Reissue Applications
Applicant is reminded of the requirements for amendments in reissue applications, see 37 CFR 1.173(b) and MPEP 1453.  The amendment of 6/14/22 is informal/non-responsive.  The markings for claim 10 have not been re-presented to reflect the added recitation.  The claim is amended, the insertion is not properly underlined.  Claim 10 is objected to for this informality.
Claims
Claims 1-9 are original, claim 10 is amended and claims 11-19 are new.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke, US Pub. No: US 2010/0209451 A1, published August 19, 2010 (Clarke) (cited 9/17/20 IDS) further in view of Heath et al., Vaccine 16(No. 11/12):1131-37, 1998 and Matson et al., BMC Microbiol. 5:38, pp. 1-10, 2005.
Claim 11 is set forth below.
11. (New) A method comprising:
administering a composition to a subject by an intranasal route, wherein the composition comprises a vector comprising a polynucleotide encoding a fusion protein, wherein the fusion protein comprises a YscF protein domain, a mature F1 protein domain, and a LcrV protein domain; and
administering a second administration of the composition to the subject by an intranasal
route.

Regarding claims 11 and 16, Clarke teaches intranasal administration (¶91, 166, Protocols I-III, particularly ¶190-220), of an adenoviral tri-valent vaccine comprising an adenoviral vector encoding all or part of a Caf1 protein (F1), a LcrV protein and a YscF protein  (¶19, 91, 117-118, 183-184, 188, claim 17), as well as a second administration (¶139-140) of the vaccine composition also via the intranasal route (particularly noting second boosting intranasally Protocols I-III, particularly ¶196, 198, 203-204, 212).  Regarding the recitation of a vector comprising a polynucleotide encoding a fusion protein, Clarke teaches the construction of an adenovirus vector comprising a heterologous DNA segment encoding three or more antigenic determinants comprising all or part of a Yersinia pestis Caf1, LcrV and YscF protein which is a tri-valent vaccine with the combined genetic information required for the expression of all three antigens within the capacity of various adenoviral vectors (¶53-54, 85, 184, claim 17).     
Regarding claim 13, Clarke teaches cloning and expression of Y. pestis immunogens as fusion proteins with a His-tag, particularly Caf1 and LcrV proteins including for the purpose of expression, purification and to assess immunity against plague (¶52, 177, 180, 184, claim 17).
Regarding claims 14-15, the adenoviral vectors utilized in the vaccine compositions are adenovirus type 5 vectors which are replication defective (¶85-86, 114, 118, 183-184).
Regarding claims 17-19, while the direct subjects to be tested are hamsters, mice and guinea pigs, Clarke makes clear that the subjects also include humans, to confer immunity to pneumonic or bubonic plague caused by Yersina pestis (¶12-13, 48-49, 53-54, 88-89, 117, 119-120, 128, 132, 152, 188-220, 239, 241, claims 12-17, 26 and 37-42).
The teachings of Clarke are set forth above.  Clarke teaches LcrV, Caf1, and YscF  expressing constructs (¶117-120, 177, 183-184) but does not particularly teach expression of all three elements as a single fusion protein comprising a linker between each of the domains.  
Heath teaches (pp. 1131-1137) protection against experimental bubonic and pneumonic plague by a recombinant capsular F1-V (Caf1-LcrV) antigen fusion protein vaccine in which the F1 and V domains are cloned such that the F1 portion consists of 170 amino acids followed by two amino acids, glutamic acid and phenylalanine (encoded by the Eco R1 site) and the entire sequence of the V antigen; this arrangement is a glutamic acid-phenylalanine linker between the F1 and V domains as recited (Abstract, p. 1132, Construction, purification and characterization of recombinant F1-V fusion protein).  Heath also teaches, “the F1-V antigen fusion protein offers the potential advantage over a vaccine made of a combination of F1 plus V antigen proteins, of lower manufacturing and licensing costs by requiring purification and characterization of one versus two separate proteins.”
Matson teaches YscF as protective against plague and particularly suggests, “than YscF could be potentially developed as a novel subunit vaccine or could serve as an additional antigen in a multivalent Y. pestis vaccine comprised of YscF, F1 and LcrV,” (p. 5, last paragraph, first column).  Matson further suggests, “YscF could be best used in combination with the other known antigens (referencing F1 and LcrV) to formulate a tri-valent vaccine for Y. pestis.”     
One of skill in the art at the time of the invention would be particularly motivated to utilize the Heath linker construct for YscF, F1 and LcrV antigen expression as a single fusion protein construct for the art recognized advantage of requiring purification and characterization of one versus three separate proteins.  The art already recognized the three proteins as providing protection against experimental bubonic and pneumonic plague including via expression as a fusion with two of the same three antigens as recited (Caf1 and LcrV pp. 1133-1136); thereby providing an expectation of success.  In addition, positive results would have been expected by the artisan in view of the art recognized success with vaccines comprised of the same YscF, LcrV and Caf1 antigens (Clarke ¶51, 53-54).
Response to Argument
All rejections and objections not reiterated herein are withdrawn in view of Patent Owner’s arguments submitted 6/14/22.  The arguments are considered persuasive with respect to the 102 rejection of record but are not considered persuasive with respect to the new 103 rejection set forth herein above.  
Conclusion
Claims 1-10 and are allowable.  Claims 11-19 are rejected.  
Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is 571-272-0894. The examiner can normally be reached on Monday through Thursday from 7:00 a.m. to 5:30 p.m.  If the attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Jean Witz can be reached by dialing 571-272-0927.  The official fax number for the organization where this application is assigned is 571-273-9900.  
      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
All correspondence relating to this reissue proceeding should be directed to:
By EFS:  
Registered users may submit via the electronic filing system EFS-Web at: https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax:  (571)-273-9900

By mail to:
Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a correct4ed replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991